Exhibit 10.1

AGREEMENT

AGREEMENT, dated as of December 15, 2006 between R&G Financial Corporation, a
Puerto Rico corporation (the “Company”), and Mr. Rolando Rodriguez (the
“Executive”).

RECITALS

WHEREAS, the Company desires to be ensured of the Executive’s continued active
participation in the business of the Company;

WHEREAS, the Company desires to enter into an employment agreement with the
Executive with respect to Executive’s employment by the Company;

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.

(c) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, and (ii) if the Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or as
specified in such Notice.

(d) Disability. Termination by the Company of the Executive’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Company or, if no such
plan applies, which would qualify the Executive for disability benefits under
the Federal Social Securities System.

(e) Notice of Termination. Any purported termination of the Executive’s
employment by the Company for any reason, including without limitation for Cause
or



--------------------------------------------------------------------------------

Disability, or by the Executive for any reason, shall be communicated by written
“Notice of Termination” to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Company’s termination of Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 9 hereof.

 

  2. Term of Employment.

(a) The Company hereby employs the Executive as President and Chief Executive
Officer of the Company and the Executive hereby accepts said employment and
agrees to render such services to the Company on the terms and conditions set
forth in this Agreement. The term of employment under this Agreement shall be
for two years, beginning on January 1, 2007 until midnight of December 31, 2009,
unless such term is extended as provided in this Section 2. On January 1, 2008
and each annual anniversary thereafter, the term of this Agreement shall
automatically be extended for an additional one-year, unless the Executive or
the Company gives written notice to the other party or parties hereto of such
party’s or parties’ election not to extend the term, with such notice to be
given not less than sixty (60) days prior to any such anniversary date. If any
party gives timely notice that the term will not be extended, then this
Agreement shall terminate at the conclusion of its remaining term. References
herein to the “Term of Employment” shall refer both to the initial term and
successive terms.

(b) During the Term of Employment, the Executive shall perform such executive
services for the Company as may be consistent with Executive’s titles and such
executive services which are from time to time assigned to Executive by the
Company’s Board of Directors. The Executive shall devote Executive’s entire
business time, attention, skill and energy exclusively to the business of the
Company. The Executive shall not engage or prepare to engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other economic or financial advantage; provided, however, that the
Executive may engage in appropriate civic, charitable or religious activities
and devote a reasonable amount of time to private investments or boards or other
activities provided that such activities do not interfere or conflict with the
Executive’s responsibilities and are not or not likely to be contrary to the
Company’s interests.

 

  3. Compensation and Benefits.

(a)(i) The Company shall compensate and pay the Executive for services during
the term of this Agreement at a base annual salary of $700,000 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Board of Directors of the Company and may not be decreased
without the Executive’s express written consent.

 

2



--------------------------------------------------------------------------------

(ii) In addition to Base Salary, the Executive shall be entitled to receive a
Guaranteed Bonus of $200,000, payable following each of December 31, 2007 and
2008, and at the end of each additional year in which the Executive is employed
by the Company for the full year in question.

(iiii) A performance bonus of up to $300,000 will be paid each year, beginning
with the year 2007, based on the goals of the Company, which shall be defined by
the Board of Directors of the Company at the start of each year, and which shall
include consideration of the Company’s profitability and changes in the
Company’s aggregate stock market capitalization.

(iv) Pursuant to the R&G Financial Corporation 2004 Stock Option Plan (the
“Plan”), stock options for 120,000 shares of the Company’s common stock (the
“Option Award”) shall be granted to Executive upon the Company becoming current
in all of its public reporting responsibilities under the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”). The number of options to
be granted takes into consideration and supersedes amounts that were to be
issued to Executive under his prior agreement with R-G Crown Bank referenced in
Section 16 hereof. All stock options shall have an exercise price equal to the
closing price of the Company’s common stock on the close of business on the
business day prior to the date of the Option Award. The Option Award shall vest
and become exercisable pursuant to the following schedule: (i) options to
acquire 30,000 shares of common stock shall vest and become exercisable upon
issuance; (ii) options to acquire 30,000 shares of common stock shall vest and
become exercisable on the first anniversary date of the issuance date of the
Option Award; (iii) options to acquire 30,000 shares of common stock shall vest
and become exercisable on the second anniversary date of the issuance date of
the Option Award; and (iv) options to acquire 30,000 shares of common stock
shall vest and become exercisable on the third anniversary date of the issuance
date of the Option Award. The terms and conditions of the Option Award shall be
set forth in a Stock Option Agreement in accordance with the provisions of the
Plan, and which shall provide for accelerated vesting of the Option Award upon a
“Sale Event” (as that term is defined in the Plan).

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, medical
plans, dental plans or other plans, benefits and privileges given to employees
and executives of the Company, to the extent commensurate with then duties and
responsibilities, as fixed by the Board of Directors of the Company. For benefit
plan purposes, the Executive will be given credit for his service as an employee
of R-G Crown Bank.

(c) During the term of this Agreement, the Executive shall be entitled to
eighteen (18) days paid annual vacation. The Executive shall not be entitled to
receive any additional compensation from the Company for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation in
excess of 36 days except to the extent authorized by the Board of Directors of
the Company.

 

3



--------------------------------------------------------------------------------

(d) In the event the Executive’s employment is terminated due to Disability, the
Executive may continue coverage for medical and life insurance coverage under
COBRA (36 months). Executive shall continue to be provided with the life
insurance coverage in effect for him by R-G Crown Bank as of the date hereof.

(e) The Company shall, during the term of this Agreement, pay the Executive the
sum of $2,750 per month as a car allowance.

(f) The Company shall provide up to $15,000 annually, including one initiation
fee, for one country club membership.

(g) A one-time payment of relocation expenses up to $25,000 that the Executive
may incur with respect to transporting personal belongings and two automobiles
from Orlando, Florida to Puerto Rico, upon receipt of appropriate documentation.

(h) Reasonable travel and lodging expenses incurred by Executive and his wife
while in the process of moving to Puerto Rico, upon receipt of appropriate
documentation.

(i) To the extent that Executive incurs penalties for the early cancellation of
his existing home and automobile leases in Florida, the Company shall pay such
penalties, upon receipt of appropriate documentation.

4. Expenses. The Company shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of
or in connection with the business of the Company, including, but not by way of
limitation, traveling expenses, subject to such reasonable documentation and
other limitations as may be established by the Board of Directors of the
Company. If such expenses are paid in the first instance by the Executive, the
Company shall reimburse the Executive therefor.

 

  5. Termination.

(a) The Company shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation, termination for Cause or Disability, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the
Company for Cause or (ii) the Executive terminates employment hereunder other
than for Disability or death, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.

(c) In the event that the Executive’s employment is terminated as a result of
Disability during the term of this Agreement, the Executive shall receive Base
Salary for the duration of the term of this Agreement. In the event of the
Executive’s death during the term of the Agreement, the Executive’s estate shall
receive the Base Salary to the end of the term of this Agreement.

 

4



--------------------------------------------------------------------------------

(d) In the event that (i) the Executive’s employment is terminated by the
Company for other than Cause, Disability, or the Executive’s death or (ii) such
employment is terminated by the Executive due to a material breach of this
Agreement by the Company, which breach has not been cured within fifteen
(15) days after a written notice of non-compliance has been given by the
Executive to the Company, then the Company shall provide the Executive with the
compensation otherwise payable pursuant to Section 3(a) hereof.

(e) In the event of a “Change of Control” of the Company, the Executive shall be
entitled to receive a $750,000 payment. For purposes of this Agreement, a
“Change of Control” of the Company shall mean an event of a nature that:
(i) would be required to be reported in response to Item 1.01 of the
requirements for filing of Current Reports on Form 8-K, as in effect on the date
hereof, pursuant to Sections 13 or 15(d) of the Exchange Act; or (ii) results in
a Change in Control of the Company within the meaning of the Home Owners’ Loan
Act, as amended, the Federal Deposit Insurance Act and the Rules and Regulations
promulgated by the Office of Thrift Institution (“OTS”) as in effect on the date
hereof (provided, that in applying the definition of change in control as set
forth under the rules and regulations of the OTS, the Board of Directors shall
substitute its judgment for that of the OTS); or (iii) without limitation, such
a Change in Control shall be deemed to have occurred at such time as (A) any
“person” (as the term is used in Sections 13(d) under the Exchange Act) other ,
directly or indirectly, after the date hereof becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of voting securities of the
Company representing 20% or more of Company’s outstanding voting securities or
right to acquire such securities, except for any voting securities of the
Company purchased by any employee benefit plan of the Company, or
(B) individuals who constitute the Board of Directors of the Company on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by the Company’s stockholders was approved by a Nominating Committee solely
comprised of members who are Incumbent Board members, shall be, for purposes of
this clause (B), considered as though he were a member of the Incumbent Board,
(C) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Company or similar transaction occurs or is
effectuated in which the Company is not the resulting entity; provided, however,
that such an event listed above will be deemed to have occurred or to have been
effectuated upon the receipt of all required federal regulatory approvals not
including the lapse of any statutory waiting periods, or (D) a proxy statement
shall be distributed soliciting proxies from stockholders of the Company, by
someone other than the current management of the Company, seeking stockholder
approval of a plan of reorganization, merger or consolidation of the Company or
its subsidiaries with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to such plan or
transaction are exchanged for or converted into cash or property or securities
not issued by the Company or its subsidiaries shall be distributed; or (E) a
tender offer is made and accepted for 20% or more of the voting securities of
the Company or its subsidiaries then outstanding. Notwithstanding anything to
the contrary, the sale or merger of any subsidiary of the Company shall not
constitute a “Change of Control” for purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

(f) In the event that the Company enters into a definitive agreement with
respect to a Change of Control, and the Company has not yet issued to the
Executive the Option Award because the Company is not at such time current in
all of its public reporting responsibilities under the Exchange Act, the
Executive shall receive an additional $500,000 in cash, which shall be paid
immediately prior to the closing of the Change of Control transaction.

6. Non-Competition. The Executive agrees that:

(a) During the term of this Agreement, the Executive will not, directly or
indirectly, participate in or act as a principal, partner, officer, employee,
agent, or consultant to any business entity which is competitive with the
business now or hereafter engaged in or conducted by the Company, nor shall the
Executive hold greater than 5% of the equity securities of any such business.

(b) For a period of one year following the termination of this Agreement for any
reason, the Executive will not, directly or indirectly, solicit for employment,
or hire any person who during the term of this Agreement was engaged as an
employee or officer of the Company or any of its subsidiary or affiliated
companies.

7. Withholding. All payments required to be made by the Company hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine
should be withheld pursuant to any applicable law or regulation.

8. Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said corporation, Company or other entity shall by operation of
law or expressly in writing assume all obligations of the Company hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.

9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

The Company:

  

Chairman of the Board

R&G Financial Corporation

R&G Tower

290 Jesús T. Pinero Avenue

San Juan, Puerto Rico 00918

 

6



--------------------------------------------------------------------------------

With a copy to:

Secretary

R&G Financial Corporation

R&G Tower

290 Jesús T. Pinero Avenue

San Juan, Puerto Rico 00918

The Executive:

Mr. Rolando Rodriguez

Urbanizacion Caparra Hills

H-20 Yagrumo St.

Guaynabo, P.R.00968

10. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Company to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of Puerto Rico.

12. Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Company hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

13. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16. Entire Agreement. This Agreement embodies the entire agreement between the
Company and the Executive with respect to the matters agreed to herein. All
prior agreements between the Company, its subsidiary companies and the Executive
are hereby superseded and shall have no force or effect, including specifically
that certain Agreement dated January 9, 2006 between R-G Crown Bank and
Executive.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

R-G FINANCIAL CORPORATION By:  

 

  Víctor J. Galán   Chairman of the Board EXECUTIVE By:  

 

  Rolando Rodriguez